department of the treasury internal_revenue_service irs p o box cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend x state highway y counties b date dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed as a trade_association of small businesses located along a scenic state highway most of the businesses are galleries selling locally and regionally created arts and crafts other businesses include restaurants lodging providers and real_estate brokers you had been cooperating informally for several years and were only recently incorporated on b your bylaws state you are organized to develop evaluate and promote ideas activities and programs which increase commerce and promote economic development tourism and preservation of the historic and natural_resources of the x corridor in y counties your primary activity is the advertisement of member businesses group advertising in the form of rack cards consumes about half of your expenditures_for a two year cycle print advertising in local and area newspapers and magazines and internet advertising make up most of the rest of your expenditures your financials do not reflect joint advertising expenditures by your members ads paid for individually by the members but at a reduced_rate because they advertise as a group you also act as the contact and spokesperson for the members within the county governments chambers_of_commerce and arts organizations in the area law sec_501 of the code provides for the exemption from federal_income_tax of business_leagues not organized for profit no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit business conditions of one or more lines of business as distinguished from the performance of particular services for individuals its activities should be directed to the improvement of revrul_59_391 c b held that an organization which restricts its membership to individuals firms associations and corporations each representing a different trade business occupation or profession and which is organized for the purpose of exchanging information on business prospects has no common business_interest other than a mutual desire to increase their individual sales the activities are not directed to the improvement of one or more lines of business but rather to the promotion of the private interests of its members and is not exempt under sec_501 of the code revrul_65_14 c b states an organization formed to promote the tourist industry in its area whose principal activity is publishing a tourist guidebook and other advertising matter containing listings of the names of individual members is performing particular services for its members and is accordingly not exempt under sec_501 of the code revrul_73_411 states that a shopping center merchants’ association whose membership is restricted to and required of the tenants of a one-owner shopping center and their common lessor and whose activities are directed to promoting the general business interests of its members does not qualify as a business league or chamber of commerce under sec_501 of the code application of law you are not described in sec_501 of the code and sec_1_501_c_6_-1 because the facts show your activities are not directed to the improvement of business conditions of one or more lines of business but to the performance of particular services for individual businesses you are like the organization described in revrul_65_14 in that your primary activity is providing particular services for your members by advertising their businesses you are like the organization in revrul_59_391 in that your members have no common business_interest other than a mutual desire to increase their individual sales and your activities are not directed to the improvement of one or more lines of business but rather to the promotion of the private interests of your members you are not a chamber of commerce because like the organization in rev_rul your activities are directed to promoting the general business interests of your members exclusively your position your position is that no part of any net_earnings will inure to the benefit of any private_shareholder_or_individual and you are not organized for profit or to engage in an activity ordinarily carried on for profit you are primarily engaged in the activities that are the basis for the requested exemption you also state that you are a business league of persons having a common business_interest ie the promotion of tourism and trade along x letter rev catalog number 47628k corridor in y your purpose is to promote that common interest it is not engaged in regular business of a kind ordinarily carried on for profit all current members are retail art and craft businesses lodging establishments restaurants fishing lodges and real_estate brokers located along the scenic highway other businesses located on the scenic highway which are not currently members also benefit from your activities and are eligible to join you work to promote a favorable environment for tourism by producing route maps of the highway and cooperating with local governments and the department of transportation to keep the highway clean and beautiful you provide a point_of_contact between your members and state county and municipal officials the county chambers_of_commerce and other organizations and churches located along the route you also link up these scattered businesses and others including the residents and artists in the region our response to your position your primary activity is to conduct an advertising campaign to attract customers to your individual businesses and therefore you are not promoting one or more lines of business but providing particular services for your members conclusion you are not an association of persons promoting one or more lines of business and your activities constitute specific services to members accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives letter rev catalog number 47628k under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47628k you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
